Case 2:20-cv-01964-APG-NJK Document 25 Filed 12/28/20 Page 1 of 2


 1   CONNELL LAW
     Christopher S. Connell, Esq.
 2
     Nevada Bar No. 12720
 3   6671 Las Vegas Blvd., Suite 210
     Las Vegas, NV 89119
 4   (702) 266-6355; Fax: (702) 829-5930
     cconnell@connelllaw.com
 5   Attorney for Defendants Tierra Layne Baer-Warndahl and Wesley Day, M.D.

 6                        THE UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF NEVADA
 8     WILLIAMSON PENN LITTLE,                     Case No.: 2:20-cv-01964-APG-NJK
 9                    Plaintiff,
10     v.

11     TIERRA LAYNE BAER-WARNDAHL,
       an individual; WESLEY DAY, M.D., an
12     individual

13                    Defendants.

14
                  STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
15                            DEFENDANT, WESLEY DAY, M.D.
16

17          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Pro

18   Se, Williamson Penn Little and Christopher S. Connell, Esq., counsel for the Defendants,

19   to Dismiss with Prejudice, Defendant, Wesley Day, M.D.
                       28th day of December, 2020
            DATED this ______
20

21
     CONNELL LAW
22
      /s/ Christopher S. Connell
     _____________________________
23   Christopher S. Connell, Esq.
     Nevada Bar No. 12720
24   6671 Las Vegas Blvd., Suite 210
     Las Vegas, NV 89119
25
     (702) 266-6355; Fax: (702) 829-5930
26   cconnell@connelllaw.com
     Attorney for Defendant Tierra Layne Baer-Warndahl
27   and Wesley Day, M.D.

28
Case 2:20-cv-01964-APG-NJK Document 25 Filed 12/28/20 Page 2 of 2
                                      Case No.: 2:20-cv-01964-APG-NJK

 1   /s/ Williamson Penn Little
     _____________________________
     Williamson Penn Little
 2   The Bar Nothin’ Company LLC
     2100 West Madison Street Suite 2100
 3   Chicago, Illinois 60606
     Email: p@pennlittle.com
 4
     Plaintiff, Pro Se
 5

 6   IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Pro Se,
 7   Williamson Penn Little and Christopher S. Connell, Esq., counsel for the Defendants, to
     Dismiss with Prejudice, Defendant, Wesley Day, M.D.
 8
      IT IS SO ORDERED:
 9
              December 28, 2020
      Dated:__________________
10
                                                      ________________________
11                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
